DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 6 and 8-21 are pending in the application. Claims 5 and 7 are cancelled.  Claims 14-21 are newly-added.
Priority
	This application is a U.S. National Stage application of PCT/EP2018/064980, filed on June 7, 2018, which claims the benefit of International Application No. PCT/CN2017/088237, filed June 14, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions comprising said compounds, method of treatment comprising administration of said compounds, and claimed methods of preparing the compounds are novel and unobvious over the prior art.  The closest prior art is found in WO 2017/097792 A1 (effective filing date 10 Dec 2015; cited by Applicants) and/or in WO 2017/097671 (effective filing date 10 Dec 2015; cited by Applicants), both of which describe analogous compounds comprising the 
    PNG
    media_image1.png
    76
    201
    media_image1.png
    Greyscale
pharmacological core structure; however, the disclosures of ‘792 is limited to compounds that comprise piperazine groups corresponding to
    PNG
    media_image2.png
    60
    64
    media_image2.png
    Greyscale
of the instant claims, while ‘671 discloses only compounds comprising 
    PNG
    media_image3.png
    70
    69
    media_image3.png
    Greyscale
as this group, while the instantly-claimed compounds all comprise a bridged diazepane group at this position.  The ordinary artisan at the time the application was effectively filed would not have found the claimed matter obvious in view of the cited prior art or its combination with any other prior art of record.
Newly-added claims 14-21 raise no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6 and 8-21, reordered and renumbered 1-19 in the final claims, are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN M MAURO/Primary Examiner, Art Unit 1625